KENNON, Judge.
This is a suit on a note in which plaintiff seeks to recover from defendant the sum of $1850, with interest and ten per cent, additional as attorney’s fees.
Under Article 7, § 10 of the Constitution of 1921, appellate jurisdiction in actions of this sort is vested in the Supreme Court of Louisiana where the *168amount involved, exclusive of interest and costs,- is more than $2000. Amounts claimed as attorney’s fees are included in fixing the jurisdictional amount. Madison v. Prudential Insurance Co. of America, 190 La. 103, 181 So. 871. Consequenfly, the amount of this case for jursidictional purposes is $2035.00 and beyond the appellate jurisdiction assigned to this Court under the above mentioned article of the Constitution.
It is therefore ordered that this appeal be transferred to the Honorable the Supreme Court of the State of Louisiana. Plaintiff-appellant is hereby granted a period of sixty days from and after, the date upon which this decree becomes final within which to effect the transfer and to perfect its appeal' in said Court, failing which action within' the time fixed; this appeal is to stand dismissed.
Costs of this appeal are assessed against plaintiff-appellant. All other costs are to await the final outcome of this suit.